349 S.E.2d 579 (1986)
Dr. Clarence E. ASH, Virginia N. Ash, Barbara J. Dean and Rodney A. Dean
v.
BURNHAM CORPORATION.
No. 323A86.
Supreme Court of North Carolina.
November 4, 1986.
*580 Golding, Crews, Meekins & Gordon by Rodney Dean, Charlotte, for plaintiffs-appellants.
Womble Carlyle Sandridge & Rice by Allan R. Gitter and William A. Blancato, Winston-Salem, for defendant-appellee.
PER CURIAM.
The decision of the Court of Appeals is
AFFIRMED.
MITCHELL, J., did not participate in the consideration or decision of this case.